Citation Nr: 1545478	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher initial evaluation for status post lumbar discectomy with degenerative arthritis, rated at 10 percent disabling prior to April 16, 2013 and rated 20 percent thereafter.

2.  Entitlement to higher ratings for right lower extremity radiculopathy.

3.  Entitlement to higher ratings for left lower extremity radiculopathy.

4.  Entitlement to an initial compensable evaluation for recurrent skin rash.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, granted service connection for status post lumbar discectomy with degenerative arthritis (lumbar spine disability) with a 10 percent rating effective July 31, 2008.  The decision also granted service connection for recurrent skin rash with a noncompensable (zero percent rating) also effective July 31, 2008.

In August 2012, the Board remanded this appeal for further development, which has been completed.

In June 2013, the RO issued a rating decision that increased the rating for the lumbar spine disability to 20 percent effective April 16, 2013.  Because less than the maximum available benefit for a schedular rating was awarded, and not from the initial effective date, the issue remains properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The June 2013 decision also granted the Veteran separate ratings for his right and left lower extremity radiculopathies.  As these ratings were assigned in connection with the increased rating claim for the lumbar spine disability, they are considered part and parcel of that issue and will be evaluated in the decision below.

Additional evidence was received subsequent to the RO's most recent consideration of the claims in a June 2013 supplemental statement of the case (SSOC).  In July 2013, the Veteran waived initial review of any additional evidence by the RO.  Therefore, a remand for the issuance of another SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  Prior to April 16, 2013, the Veteran's lumbar spine disability more nearly approximated forward flexion limited to 60 degrees.

2.  From April 16, 2013, the Veteran's status lumbar spine disability more nearly approximates forward flexion limited to 50 degrees.

3.  Since the award of service connection for the lumbar spine disability, the Veteran's right lower extremity radiculopathy affects the sciatic nerve and more nearly approximates mild incomplete paralysis.

4.  Since the award of service connection for the lumbar spine disability, the Veteran's left lower extremity radiculopathy affects the sciatic nerve and more nearly approximates moderate incomplete paralysis.

5.  The Veteran's recurrent skin rash (diagnosed as eczema) covers less than 5 percent of his total body and exposed area, is treated with topical medications, and primarily manifests in pruritus.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a 20 percent rating, but no higher, for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  For the entire period of the appeal, the criteria for a 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.13, 4.124a, Diagnostic Code 8520 (2015).

3.  For the entire period of the appeal, the criteria for a 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.13, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a compensable rating for recurrent skin rash have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.13, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Additional and more recent records were obtained pursuant to the Board's August 2012 remand.

The Veteran was provided VA medical examinations in October 2008, May 2010, and April 2013.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Legal Framework for Increased Rating

A.  Disability Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Rating Disabilities of the Spine

The Veteran is service-connected for a lumbar spine disability (status post lumbar diskectomy with degenerative arthritis), pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 for "degenerative arthritis of the spine."  Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the cervical spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

There are several notes set out after the diagnostic criteria.  Note (1): associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2): for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (3) in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Note (4): each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.

Note (5) discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

C.  Rating Diseases of the Peripheral Nerves

The Veteran is service connected for radiculopathies of the right and left lower extremities.  Both are rated pursuant to DC 8520 for incomplete paralysis of the sciatic nerve, with the right side being evaluated as 10 percent disabling and the left side 20 percent disabling.  38 C.F.R. § 4.124a.

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy is rated as 60 percent disabling.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

D.  Rating Disabilities of the Skin

The Veteran is service-connected for recurrent skin rash, currently rated as noncompensable pursuant to 38 C.F.R. § 4.118, DC 7806 for "dermatitis or eczema."

Under DC 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed area affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Higher ratings are also available for greater levels of impairment.

DC 7806 also indicates that the disability may alternatively be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801-05), depending on the predominant disability.


III.  Analysis

The Veteran seeks increased initial evaluations for his service-connected lumbar spine, radiculopathy, and skin disabilities.  

For the reasons that follow, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, (1) his lumbar spine disability more nearly approximates the criteria corresponding to a 20 percent rating for the entire period on appeal; (2) the Veteran's right lower extremity radiculopathy more nearly approximates mild incomplete paralysis of the sciatic nerve, corresponding to a 10 percent rating for the entire period on appeal; (3) the Veteran's left lower extremity radiculopathy more nearly approximates moderate incomplete paralysis of the sciatic nerve, corresponding to a 20 percent rating for the entire period on appeal; and (4) the Veteran's recurrent skin rash covers less than 5 percent of the entire body and exposed area and therefore corresponds to a noncompensable rating.

A.  Lumbar Spine

1.  Prior to April 16, 2013

For this portion of the period on appeal, the Board finds that the Veteran's lumbar spine disability warrants a 20 percent rating pursuant to DC 5242.

Prior to the April 2013 VA examination, the Veteran's forward flexion was recorded as, at worst, 70 degrees on repetition with pain at the extreme.  See May 2010 VA examination report.  His combined range of motion (ROM) was no worse than 160 degrees.  Id.  The examiner was able to confirm objective pain on motion and the presence of arthritis.  Based on these specific findings, the Veteran's disability approximates the criteria for a 10 percent rating.  38 C.F.R. § 4.71a, DC 5242.

A higher 20 percent rating is warranted where there is forward flexion greater than 30 degrees but not greater than 60 degrees, combined ROM not greater than 120 degrees, or muscle guarding or spasms severe enough to result in abnormal gait or spinal contour.  During this period, the Veteran's ROM testing did not record forward flexion or combined ROM measurements to qualify for this level of disability.  Physical examination did show that the Veteran experienced muscle spasms and that he had an abnormal gait; however, there was no indication that the two manifestations were related.  Additionally, physical examination did not demonstrate that the Veteran had an abnormal spinal contour.  Accordingly, based on objective ROM testing, the Board finds that the Veteran does not meet the criteria for a 20 percent rating during this portion of the appeal.

The Board has also considered Deluca and Mitchell and the Veteran's additional functional loss caused by symptoms of pain, painful motion, stiffness, muscle spasms, decreased motion, flare-ups, and general difficulty sitting, standing, and ambulating (see, e.g., "can't get into or out of the pick-up [truck]").  While examinations and lay statements have not clearly specified the extent of additional limitation of motion as a result of these symptoms, they have been shown to exist and impact the Veteran's life.  The Board is also cognizant of the Veteran's spouse's belief that the Veteran generally minimizes the impact of his disability.  Accordingly, the Board finds it appropriate to resolve reasonable doubt in his favor and conclude that the Veteran's disability more nearly approximates forward flexion of 60 degrees, corresponding to a 20 percent rating, for this period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5242; Deluca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.

Although a higher initial rating is warranted for this earlier rating stage, the Board does not find that the Veteran's disability approximates an even higher 40 percent rating due to the insufficiency of a showing that additional limitation of motion caused by these symptoms of painful motion and other factors would increase to meet the threshold of 30 degrees or less forward flexion or favorable ankylosis of the thoracolumbar spine.  The Board also notes that there is no evidence of favorable ankylosis.  Moreover, the Board has already resolved reasonable doubt to increase the rating to 20 percent.  The evidence does not show that the Veteran's disability approaches these higher levels of severity and a rating in excess of 20 percent is not warranted for this rating period.

The Board also notes that the Veteran has IVDS, however he does not qualify for a higher rating based on the alternate rating schedule as his IVDS has not resulted in incapacitating episodes.

2.  From April 16, 2013

From April 16, 2013, the Veteran's lumbar spine disability warrants the already-assigned 20 percent rating pursuant to DC 5242.

The Veteran underwent a VA examination in April 2013 and it demonstrated a further reduction in ROM measurements.  His forward flexion was limited to 50 degrees, with pain at the extreme and no additional limitation of motion on repetition.  His combined ROM was measured at 120 degrees.  In contrast with the May 2010 VA examination report, this report did not find that the Veteran experiences muscle spasms and it also did not note the presence of an abnormal gait.  Based on these findings, the Veteran's disability more nearly approximates the criteria corresponding to a 20 percent rating pursuant to DC 5242.

As discussed above, a higher 40 percent rating is available where a veteran's forward flexion is limited to 30 degrees or where there is favorable ankylosis of the entire thoracolumbar spine.  During this portion of the appeal period, neither of these criteria has been met.  Accordingly, there is no doubt to be resolved; the Veteran's disability does not meet the criteria for a higher 40 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5242.

The Board has again considered Deluca and Mitchell and the additional functional loss caused by the symptoms previously discussed above, as well as tenderness or pain to palpation of the paraspinous muscles.  For this period, however, the Board cannot find that these symptoms and functional effects result in a level of disability more nearly approximating a higher rating.  As was noted above, the Board determined that these symptoms resulted in additional impairment more nearly approximating forward flexion limited to 60 degrees.  For this period, however, the Veteran's objective ROM measurements have shown to be further reduced to 50 degrees of forward flexion with a combined ROM of 120 degrees, while these additional symptoms have generally remained consistent.  The evidence has not indicated that they have resulted greater functional impairment than previously noted.  Accordingly, there is no doubt to be resolved, these symptoms causing functional loss do not more nearly approximate the criteria corresponding to a 40 percent rating or higher.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5242.  A higher rating is not warranted.

The Board has also again considered the Veteran's IVDS for this period; however, the Veteran has not experienced any incapacitating episodes and, therefore, a higher rating pursuant to the alternative rating schedule is not warranted.

B.  Radiculopathy of the Lower Extremities

The Board finds that, for the entire period on appeal, the Veteran's right and left lower extremity radiculopathies warrant a 10 and 20 percent rating, respectively, pursuant to DC 8520.

During the adjudication of the Veteran's claim for an increased evaluation for status post lumbar diskectomy with degenerative arthritis, the RO issued a June 2013 rating decision that granted the Veteran separate ratings for right and left lower extremity radiculopathy, effective from April 16, 2013.  See 38 C.F.R. § 4.71a, DC 5242 Note (1).  Right lower extremity radiculopathy was granted a 10 percent rating pursuant to DC 8520 for mild incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.  Left lower extremity radiculopathy was granted a 20 percent rating pursuant to DC 8520 for moderate incomplete paralysis of the sciatic nerve.  See id.  The Board finds that these separate ratings were granted in connection with the adjudication of the back claim on appeal and therefore they are considered part and parcel of that claim.  Accordingly, the Board will evaluate these disabilities as well.

The Board finds that the evidence of record shows that the Veteran's right lower extremity radiculopathy more nearly approximates mild incomplete paralysis of the sciatic nerve, corresponding to 10 percent rating, and his left lower extremity radiculopathy more nearly approximates moderate incomplete paralysis of the sciatic nerve, corresponding to a 20 percent rating.  38 C.F.R. § 4.124a, DC 8520.  This conclusion is supported by the findings of the April 2013 VA examination, wherein the examiner determined the right side radiculopathy to be of mild severity and the left side radiculopathy to be of moderate severity.  In making these findings, the examiner considered the physical examination results, which revealed moderate intermittent pain on the right side and moderate constant pain and numbness, intermittent severe pain, and mild paresthesias and/or dysesthesias on the left side.  The examiner also made the determination based on his interview of the Veteran and review of the claims file.  Medical records have revealed additional symptoms related to these disabilities such as leg or foot weakness, fatigue, unsteadiness and loss of balance which has led to falls, decreased reflexes in the ankle and knee jerk, and decreased strength.  These symptoms have resulted in decreased mobility.  There were no indications of muscle atrophy, foot drop, or loss of flexion or movement at or below the knee.  Due to the thoroughness of the April 2013 examiner and, generally, the consistency of his findings with the other evidence of record, the Board finds his examination report to be of probative value.  Therefore, after reasonable doubt is resolved in the Veteran's favor, the Board finds that a 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity and a 20 percent rating for moderate incomplete paralysis of the sciatic nerve of the left lower extremity are warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8520.

Higher ratings are warranted for moderate incomplete paralysis on the right side or moderately severe incomplete paralysis on the left side.  The Board, however, finds that the evidence does not indicate that the Veteran's radiculopathies are of greater severity than that indicated in the April 2013 VA examination report.  Accordingly, there is no doubt to be resolved, the Veteran's right lower extremity radiculopathy is not of moderate severity and his left lower extremity radiculopathy is not of moderately severe severity; higher 20 and 40 percent ratings, respectively, are not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8520.

The evidence shows that the Veteran's radiculopathies have been present throughout the entire appeal period for his service-connected lumbar spine; they did not have onset at the April 2013 VA examination but existed from an earlier date.  See, e.g., October 2008 VA examination report (finding straight leg raise to the right limited to 70 degrees to a point of pain and to the left limited to 40 degrees to a point of pain).  Therefore, the Board finds that his ratings for right and left lower extremity radiculopathy should be in effect for the entire period on appeal, as well.

In summary, the Board finds that the Veteran's right lower extremity radiculopathy results in mild incomplete paralysis of the sciatic nerve, corresponding to a 10 percent rating, and his left lower extremity radiculopathy results in moderate incomplete paralysis of the sciatic nerve, corresponding to a 20 percent rating.  38 C.F.R. § 4.124a.  There is no doubt to be resolved; higher ratings for these disabilities are not warranted.  Furthermore, no other associated objective neurologic abnormalities have been shown other than the radiculopathies.

C.  Recurrent Skin Rash

Based on a review of the evidence, the Board finds that the Veteran's recurrent skin rash more nearly approximates the criteria corresponding to a noncompensable rating.  Thus, a higher initial rating is not warranted.

The Veteran underwent a VA examination in October 2008 at which he reported to experiencing a recurrent rash that he treats with showers and over the counter lotions.  He reported that it recurs in the winter and it is less prominent during the summer, at which point it may be on his hands.  During this examination, however, the Veteran did not have a rash, and he reported that he had not had one for the prior three months.

The Veteran underwent another VA examination for his skin in April 2013.  The examiner diagnosed eczema.  The examiner recited the history of the rash from a March 2013 VA treatment record, in which it was recorded that the rash occurs periodically, primarily in the summer, and is located on the back, legs, and arms.  The major symptom of the rash is pruritus and the Veteran reported it to be quite bothersome.  The Veteran also reported that the rash is usually invisible but sometimes the pruritus is accompanied by tiny "water blisters."  The Veteran indicated that he treats the rash with over the counter lotions.  On examination, the examiner found no scarring or disfigurement of the head, face, or neck, and no benign or malignant skin neoplasms.  The examiner indicated that the eczema covers less than 5 percent of the Veteran's total body area and exposed area.  The examiner remarked that the eczema has no functional impact.

The Board finds that the Veteran's eczema covers less than 5 percent of his total body and exposed area and is treated with topical medications, corresponding to a noncompensable rating pursuant to DC 7806.  This has been the case for the entire period on appeal.  A compensable rating would be warranted if the eczema covered at least 5 percent of the Veteran's body or exposed area or if it was intermittently treated with corticosteroids or other immunosuppressive drugs; however, the evidence of record does not support such findings.  Accordingly, there is no doubt to be resolved; a compensable rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7806.

The evidence also does not show that the Veteran's eczema has resulted in scarring; therefore, the DCs relating to scars (DCs 7800-04) are not for application.  In summary, the Veteran's eczema approximates the criteria corresponding to a noncompensable rating pursuant to DC 7806.  A compensable rating is not warranted.

IV.  Extraschedular Consideration

In evaluating the Veteran's ratings for his back, radiculopathies, and skin condition, the Board has assigned consistent ratings for the entire period on appeal.  The Board has also considered referral for an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  There is a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

With regards to the Veteran's lumbar spine disability and lower extremity radiculopathies, the evidence shows that the disabilities manifest in pain, painful motion, radiating pain, weakness, fatigue, stiffness, muscle spasms, decreased motion, pain or tenderness on palpation, numbness, paresthesias and/or dysesthesias, unsteadiness, loss of balance and falls, loss of strength, a reduction in reflexes, flare-ups, and general difficulty sitting, standing, and ambulating.  As the schedular criteria for rating spine disabilities include consideration of functional loss, the Board finds that the schedular criteria reasonably contemplate these symptoms.  Moreover, in rating the radiculopathies, the various levels of impairment are not defined by specific symptoms or functional effects; the Board has considered all of the Veteran's symptoms the findings of mild impairment on the right side and moderate impairment on the left are contemplated.  The symptoms exhibited by the Veteran are symptoms to be expected of a veteran with spine and radiculopathy disabilities.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the ratings schedule; the assigned schedular evaluation for the service-connected lumbar spine and radiculopathies is adequate; referral for extraschedular consideration is not warranted.

With regards to the Veteran's recurrent skin rash, the evidence shows that the disability covers less than 5 percent of his total body and exposed area, reappears intermittently, is treated with topical medications, and primarily results in pruritus-itching.  The Board finds that these symptoms are contemplated by the schedular criteria for rating skin disabilities.  The Board notes that the criteria of DC 7806 focus on the physical size of the eczema and the form of treatment; to the extent that the pruritus is not considered, the Board finds that it is not so exceptional to render the schedular rating criteria inadequate because it has not resulted in marked interference with employment or hospitalization, and is intuitively a common symptom of someone with a skin disability.  Accordingly, the Board finds that the Veteran's skin disability picture is contemplated by the ratings schedule; the assigned schedular evaluation is adequate; referral for extraschedular consideration is not warranted.

The evidence does not reflect that there are any exceptional symptoms or affects when the Veteran's service-connected disabilities are considered in the aggregate.  See Johnson, 762 F.3d at 1362.


ORDER


A 20 percent rating, but no higher, is granted for status post lumbar discectomy with degenerative arthritis since the award of service connection, subject to the laws and regulations governing the payment of monetary awards.

A 10 percent rating, but no higher, is granted for right lower extremity radiculopathy since the award of service connection for the lumbar spine disability, subject to the laws and regulations governing the payment of monetary awards.

A 20 percent rating, but no higher, is granted for left lower extremity radiculopathy since the award of service connection for the lumbar spine disability, subject to the laws and regulations governing the payment of monetary awards.

An initial compensable rating for recurrent skin rash is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


